DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because item numbers of fig. 4 (see elements 350, 360) are not shown or labeled as to their use or purpose. Although these item numbers are described in the specification, one of ordinary skill in the art should be able to look at a drawing and form a general idea of what the drawing is doing without having to refer to the specification.

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an Examiner's statement of reasons for allowance:  
Claim 1:  The prior art of record fails to disclose or suggest a power supply, includes: the first transistor being configured to generate a reference supply current according to the supply voltage: a current-to-voltage transform circuit having a first terminal coupled to the second terminal of the first transistor for receiving the reference supply current, and a second terminal configured to receive a reference voltage the current-to-voltage transform circuit being configured to generate a reference supply voltage according to the reference supply current: and a first comparator having a first input terminal configured to receive a first comparison signal, a second input terminal coupled to the first terminal of the current-to-voltage transform circuit for receiving the reference supply voltage, and an output terminal configured to output the first control voltage.

Claim 14:   The prior art of record fails to disclose or suggest a method for operating a power supply, the method comprising the steps of:  the current-to-voltage transform circuit having a first terminal coupled to the first transistor for receiving the reference .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/HENRY E LEE III/Examiner, Art Unit 2838      

/JUE ZHANG/Primary Examiner, Art Unit 2838